Start, J.
This case was heard on demurrer to the indictment, wherein it is charged that the respondent, on the 23rd day of October, 1903, one wild deer, without horns, did kill and destroy. The respondent contends that the killing of deer, with or without horns, during the last ten days of October in each year is not prohibited by No. 94 of the Acts of 1896.
Section one of the act prohibits the killing of deer, “except in the open season as hereinafter provided”; and no deer can be lawfully killed in this State, except as is thereafter provided by the • act. The only permit thereafter given is found in section two, which provides that deer having horns may be hunted and taken in this State during the last ten days of October in each year, with this exception, the killing of deer is prohibited at all seasons of the year, and in the open season only deer having horns can be lawfully killed. The act does not provide for an open season for killing all kinds of deer. It only provides an open season for killing deer having horns. The words, “as hereinafter provided,” found in the exception to the prohibited act, do not refer solely to the open' season thereafter provided; they also* refer to “deer having horns.” Any other construction of the act would render these words meaningless and inoperative. The act fairly admits of a construction that will give effect to *437these words, and when it is so read, it is clear that it provides that no deer shall be killed in this State, except that deer having horns may be killed during the last ten days of October in each year; and that the killing of deer having no horns is prohibited. Therefore, the indictment, which charges that the respondent killed a deer without horns, charges a statutory offense.

Judgment affirmed, and cause remanded.